Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 7 October 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 




Claim(s) 1-2 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, as obvious over, JP 64-62296 A (cited by applicant; machine translation provided by examiner; hereinafter “Watanabe”).
Regarding claims 1 and 2, Watanabe teaches a gold brazing alloy (See title, abstract, or claims).  Watanabe teaches a broad alloy that overlaps the claimed composition (See abstract or claims or Means for Solving the Problem).  Watanabe describes that the alloy is used for jewelry (See Effect of the Invention). 
Watanabe teaches specific examples of the gold alloy (see Example and Table 1 in the Japanese document).  One such example is example 4.  The composition of Watanabe is compared with the claims in the chart below (values in wt%).  



Alloying Element
Claim 1 
Claim 2
Watanabe (broad)
Watanabe #4
Au
Ag and/or Pd
Cu
Ga
37.5-38.5
4-32
25-54
0-10
37.5-38.5
5-26
30-53
0-8.5
35-75
5-40 (Ag)
10-30
0.5-10
37.5
20 (Ag)
30
5


Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case, the alloying elements of Example 4 are considered to  be close enough to the claimed ranges such that a skilled artisan would have reasonably expected the alloys to have had the same properties claimed.  Applicant is directed to MPEP 2144.05.  
Regarding wherein the alloy is ‘zinc-free,” Watanabe does not describe zinc, meeting the limitation.
	
	Regarding claim 9, Watanabe does not describe adding Ir, Rh or Ru, reading on the claimed upper limit of these elements. 
Regarding claim 10, Watanabe does not describe adding Ni, Co, Fe, or Mn, reading on being free of these elements.
Regarding claims 11-13, Watanabe does not describe the properties that are claimed.  However, the same composition as claimed cannot have mutually-exclusive properties.  The alloy appears to be the same alloy as claimed, and meets every other limitation.  The properties would have been inherent in the alloys of Watanabe.  Applicant is directed to MPEP 2112.  
Alternatively, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case, the alloying elements of Example 4 are considered to  be close enough to the claimed ranges such that a skilled artisan would have reasonably expected the alloys to have had the same properties claimed.  Applicant is directed to MPEP 2144.05.  

.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or make obvious a gold alloy with the specific elements of claims 3-8.  Watanabe (cited above) includes a much lower amount of copper than in claims 3-8.  
Applicant’s prior patent 10,471,486 includes a 9k gold alloy which is not zinc-free.  US 10,638,819 includes a 9k gold alloy that is gallium-free.  US 3892564 A and US 4276086 A include alloys which are exemplary of prior art and do not render applicant’s narrower compositions obvious, based on copper amounts or presence of zinc.  EP 2045343 A1  teaches to add gallium to white gold alloys.  When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734


/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734